                  Case:19-04258-swd             Doc #:262 Filed: 11/27/19              Page 1 of 5



                               UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION

                                                                   )
    In re:                                                         )     Chapter 11
                                                                   )
    NAJEEB AHMED KHAN,                                             )     Case No. 19-04258-swd
                                                                   )
                                      Debtor.                      )
                                                                   )

                    IOI ENTITIES’ (I) JOINDER TO THE OBJECTION OF
                   MARK IAMMARTINO, CHAPTER 11 TRUSTEE OF THE
               ESTATE OF NAJEEB KHAN, TO NANCY L. KHAN’S MOTION TO
             MODIFY THE AUTOMATIC STAY (ECF NO. 61) AND (II) OBJECTION
             TO NANCY L. KHAN’S MOTION TO MODIFY THE AUTOMATIC STAY

             Interlogic Outsourcing, Inc., IOI Payroll Services, Inc., TimePlus Systems, LLC, IOI West,

Inc., Lakeview Technology, Inc., Lakeview Holdings, Inc., and ModEarn, Inc. (collectively,

the “IOI Entities”), object to Nancy L. Khan’s Motion to Modify the Automatic Stay to Permit State

Court Separate Maintenance Action to Proceed to Mediation and Judgment [Docket No. 61]

(the “Motion”) for the reasons set forth in the Objection of Mark Iammartino, Chapter 11 Trustee

of the Estate of Najeeb Khan, to Nancy L. Khan’s Motion to Modify the Automatic Stay (ECF

No. 61) [Docket No. 186] (the “Chapter 11 Trustee Objection”) 1 and for the additional reasons set

forth herein. In support of this joinder to the Chapter 11 Trustee Objection and objection to the

Motion, the IOI Entities respectfully state as follows:

                                                       Joinder

             1.     The IOI Entities join in and adopt the factual recitations, arguments, and authorities

in the Chapter 11 Trustee Objection, incorporated herein by reference as if fully set forth. The IOI




1
      Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Chapter 11
      Trustee Objection.
               Case:19-04258-swd              Doc #:262 Filed: 11/27/19               Page 2 of 5



Entities also reserve the right to be heard at any hearing on the Motion regarding the issues raised

therein.

                                                    Objection

        2.       The IOI Entities are among the largest unsecured creditors in this chapter 11 case,

holding more than $30 million of claims against the Debtor arising from his fraudulent activities.

Many other parties—including the small businesses, nonprofit organizations, and other entities

that comprised the IOI Entities’ customer base and have asserted claims against the IOI Entities in

their chapter 11 cases 2—have suffered immensely as a result of the Debtor’s fraud. Given the

magnitude of the claims held by the IOI Entities and the fact that the source of funds used by the

Debtor to acquire substantially all of his assets emanated from the IOI Entities, the IOI Entities, at

the very least, should be allowed to participate in proceedings that adjudicate the proper ownership

of the Debtor’s assets.

        3.       Prior to the Debtor filing for protection under chapter 11, he was the CEO and

President of the IOI Entities. Unbeknownst to the IOI Entities’ employees and customers, the

Debtor used his position to perpetrate a significant and ongoing scheme of intentional financial

mismanagement against the IOI Entities, their customers, and their financial institutions. The

Debtor orchestrated a sophisticated scheme of intercompany wires that allowed him to divert

millions of dollars from the IOI Entities, including payroll-processing fees and funds deposited by

the IOI Entities’ customers for the purpose of satisfying those customers’ payroll and withholding

tax obligations. The Debtor then used these fraudulently obtained funds to live a luxurious

lifestyle, including owning multiple homes and numerous luxury cars, boats, and airplanes.




2
    Many of these parties may also have claims, albeit legally separate and distinct, against the Debtor.


                                                          2
             Case:19-04258-swd         Doc #:262 Filed: 11/27/19        Page 3 of 5



See, e.g., Official Form 106A/B [Docket No. 224]. The Debtor remains subject to an ongoing

criminal investigation on account of these fraudulent activities.

       4.      Granting the relief requested in the Motion and allowing Mrs. Khan’s case to

proceed in the Cass County Circuit Court, Family Division (the “Family Court”) would result in

the premature adjudication and distribution of the Debtor’s property—the ownership of which

remains in dispute—without an open and transparent process and the participation of the Debtor’s

creditors. Indeed, even though the outcome of the Family Court proceedings could irreparably

prejudice creditors’ legal rights and remedies with respect to assets of the Debtor’s estate, those

creditors may not even be able to participate in those proceedings in a meaningful way. See

Yedinak v. Yedinak, 383 Mich. 409, 415 (1970) (holding that a third-party creditor could not

participate in a divorce proceeding because the requested relief was beyond the family court’s

limited statutory authority). This runs contrary to the core goals and tenants of bankruptcy law.

See In re Visicon Shareholders Trust, 478 B.R. 292, 312 (Bankr. S.D. Ohio 2012) (“A paramount

requirement of bankruptcy, and particularly as to a Chapter 11 debtor in possession, is disclosure

and transparency.”). Allowing the Family Court proceedings to run in parallel with this chapter 11

case would only serve to keep the Debtor’s fraudulent activities shrouded in mystery and his assets

beyond the reach of many of those most affected by his fraudulent activities.

                                            Conclusion

       5.      For the foregoing reasons and the reasons set forth in the Chapter 11 Trustee

Objection, the IOI Entities respectfully submit that the Court should deny the Motion.



                          [Remainder of Page Intentionally Left Blank]




                                                 3
           Case:19-04258-swd   Doc #:262 Filed: 11/27/19        Page 4 of 5




Dated: November 27, 2019          /s/ Gregory M. Luyt
                                  Gregory M. Luyt (P62778)
                                  Bowerman, Bowden, Ford, Clulo & Luyt, P.C.
                                  620-A Woodmere
                                  Traverse City, Michigan 49686
                                  Telephone: (231) 941-8048
                                  Facsimile: (231) 941-8192
                                  E-mail: luyt@traverselaw.com

                                  - and -

                                  /s/ Matthew M. Murphy
                                  Matthew M. Murphy (admitted pro hac vice)
                                  Nathan S. Gimpel (admitted pro hac vice)
                                  Matthew J. Smart (admitted pro hac vice)
                                  PAUL HASTINGS LLP
                                  71 South Wacker Drive, Suite 4500
                                  Chicago, Illinois 60606
                                  Telephone: (312) 499-6000
                                  Facsimile: (312) 499-6100

                                  Counsel to the IOI Entities




                                        4
             Case:19-04258-swd        Doc #:262 Filed: 11/27/19         Page 5 of 5



                                CERTIFICATE OF SERVICE

        I, Gregory M. Luyt, counsel to the IOI Entities, hereby certify that on November 27, 2019,
a true and accurate copy of the foregoing was filed using the Court’s ECF electronic filing system
and served electronically on all parties enlisted to receive service electronically.

                                          /s/ Gregory M. Luyt
                                          Gregory M. Luyt
                                          Counsel to the IOI Entities
